ASSET PURCHASE AGREEMENT




This Asset Purchase Agreement (“Agreement”) is made and effective as of the 24
day of April, 2009 (“Effective Date”) by and between City Laundry Services, LLC,
a Missouri LLC (“Buyer”), and Hebron Consulting/Michel Borchardt, a Kansas
corporation, ______________, with a principal address of 7620 Metcalf Ave. Suite
B, Overland Park, KS  66062 (“Seller”).




WHITNESSETH




WHEREAS, Buyer wishes to buy and Seller wishes to sell to Buyer the Assets (as
hereinafter defined): and




WHEREAS, the parties wish to memorialize the terms and conditions of the
purchase and sale of the Assets in a written agreement.




NOW, THEREFORE, for and in consideration of the terms and conditions provided
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of the parties hereto hereby agree as
follows:




1.   Sale and Purchase of Assets.  At the “Closing” as hereinafter defined and
subject to the terms and conditions of this Agreement, Seller agrees to sell and
Buyer agrees to purchase all of the following assets, tangible and intangible,
which are used or useful in the business operations of the Seller and as more
specifically defined below (collectively, the “Assets”):




a.  Equipment.  All of the equipment, fixtures, computers, printers, and other
items of personal property, including without limitation those items listed in
Exhibit A attached hereto and made a part hereof.




b.  Intangibles.  All intangible assets of the business operations of the
Seller, including without limitations, all trade names, customer lists, supplier
lists, licenses, computer software licenses, advertising material and listings,
supplies.  “Yellow Pages” listings, “White Pages” listings, any and all URL’s
listed on the World Wide Web, telephone numbers, all existing customer
contracts, accounts receivable for existing customers of Seller, all permits and
licenses for the conduct of Seller’s business whether such permits or licenses
were issued by state or local authorities, good will and the right to use on an
exclusive basis the name “ Express Cleaners” and any derivation of such name.




c.   Inventory.  All of the inventory of Seller on hand used for the operating
of Seller’s business and/or performance of Seller’s primary business function as
of the Closing, including without limitation those items listed in Exhibit B
attached hereto and made a part hereof.








--------------------------------------------------------------------------------

d.  Excluded Assets.  Any liability not expressly assumed by Buyer herein for
the Assets that accrue before Closing are the sole liabilities and
responsibility of the Seller, and Seller shall continue to be responsible for
those liabilities that accrue for activity prior to Closing.




This Agreement constitutes a sale of certain assets of Seller only and is not a
sale of any stock in any entity comprising of all or any part of the Seller.
 Buyer is not assuming and shall not be responsible for the payment of any
liabilities or obligations of the Seller or the shareholders of Seller
whatsoever, including but not limited to any collective bargaining agreement or
other agreement, benefits, plans or arrangements affecting employees or
suppliers.




2.   Purchase Price.  Buyer shall pay the Seller, as the total purchase price
for the Assets an amount equal to _____________________ Dollars ($339,029) (“the
Purchase Price”).  The Purchase Price shall be paid to Seller as follows:




a.  ___________________ ($ 118,776) shall be paid to Seller immediately by Buyer
by wire transfer.




b.  $20,000 already paid by check as a security deposit to RJ Kool and
additional $13.903 shall be paid by Buyer to RJ Kool in a wire transfer.




c.  Assumption of equipment lease with Partners Financial for balance of
$189,029.




3.   Third Party Consents to Transfer.  This Agreement shall not constitute an
agreement to assign any interest in any instrument, contract, lease, permit or
other agreement or arrangement or any claim, right or benefit arising under or
resulting from them, if an assignment without the consent of a third party would
constitute a breach or violation of them or affect adversely the ability of
Seller or one or more of its subsidiaries to convey the interest to Buyer
without impairment.  If a consent of a third party which is required in order to
assign any interest of Seller in and to the Assets is not obtained prior to the
Closing Date, or if an attempted assignment would be ineffective or would
adversely affect Seller’s or one or more of its subsidiaries’ ability to convey
the Asset(s) to Buyer without impairment: (a) Seller or one or more of its
subsidiaries will cooperate with Buyer in any lawful and economically feasible
arrangement to provide that Buyer shall receive the Asset(s) of Seller or one or
more of its subsidiaries in the benefits, and, to the extent Buyer receives such
benefits, Buyer shall accept the burdens and perform the obligations, under any
such instrument, contract, lease, permit or other agreement or arrangement,
including performance by Buyer or Seller or one or more of its subsidiaries as
agent for the other, if economically feasible and (b) any transfer or assignment
to Buyer by Seller or one or more of its subsidiaries of any Asset under any
such instrument, contract, lease, permit or other agreement or arrangement that
requires the consent of a third party shall be made subject to such consent or
approval being obtained.  The terms and conditions of this Paragraph 3 shall
survive and remain biding upon each of the parties hereto following the Closing
hereof.





--------------------------------------------------------------------------------




4.   Disclosure of Confidential Information and NonCompetition.




a.   Non-Disclosure.  Seller herby agrees that Seller shall not use for any
purpose, and will not directly or indirectly disseminate or disclose to any
other person or entity any of the trade secrets; marketing techniques and
materials; customer names and all other information relating to Seller’s
customers; price list; pricing policies and any and all financial information
relating to the business of Seller or Buyer or its customers; employee lists,
supplier lists; prospect list; and any other confidential or proprietary
information relating to the business of Seller or Buyer (collectively the
“Confidential Information”).




b.   Non-Solicitation.  For a period of two (2) years following the Closing
Date, the Seller shall not directly or indirectly: (i) contact, solicit, advise
or consult any customer of either Seller or Buyer for the purpose of causing
such customer to purchase, license or otherwise obtain products or services
which are similar to or in any way compete with the products or services sold or
provided by the Buyer; or (ii) induce, or attempt to induce, any customer to
cancel, diminish, decrease or curtail any business relationship, contractual or
otherwise, with the Buyer; or (iii) contact, solicit, induce or attempt to
induce or influence any employee, independent contractor or agent of Buyer to
terminate his or her employment, engagement or contractual relationship with
Buyer.




c. Covenants Against Competition.  For a period of two (2) years following the
Closing Date, the Seller shall not within a one hundred (100) mile radius of
Seller’s principal business address listed in the Preamble of this Agreement
(the “Restricted Area”), directly or indirectly, assist or have an interest in
(whether or not such interest is active), whether as partner, investor,
stockholder, officer, director or as any type of principal whatever, or entered
into the employment of or act as an independent contractor or agent for or
advisor or consultant to any individual or entity that is or is about to become
directly or indirectly engaged in, any business or activity which is the same or
similar to the business of Buyer, or that competes in any manner with the
business conducted by Buyer.




d.   Damages and Remedies.




                                 (i)   Injunctive Relief.  Seller hereby
acknowledges and agrees that Buyer would be irreparably injured, the value the
business of Buyer would be irreparably damaged and Buyer could not adequately be
compensated solely by monetary damages, if Seller were to violate the terms of
Sections 4(a), 4(b) or 4(c) of this Agreement (collectively the “Restrictions”).
 Seller agrees that, if Seller shall violate any of the Restrictions, Buyer
specifically shall be entitled to injunctive and other equitable relief to
enjoin Seller’s violations of such Restrictions.  Seller agrees to (i) not
oppose such injunctive relief, and (ii) pay all court costs and attorney fees
Buyer incurs in seeking or obtaining injunctive relief.





--------------------------------------------------------------------------------

                                (ii)   Remedies Cumulative.  The above remedy
shall be cumulative and in addition to any other rights or remedies to which
Buyer is or may be entitled at law or in equity or under this Agreement.




e.   Enforceability of Agreement.




(i)   Reasonableness of Restrictions.  Seller has carefully read and considered
the Restrictions and, having done so, agrees that the Restrictions (including,
but not limited to, the time period of restriction and the geographical areas of
restriction set forth herein) are fair and reasonable and are reasonably
required for the protection of the interest of Buyer.  Seller has had the
opportunity to consult with an attorney prior to the execution of this
Agreement, and freely executes this Agreement following such consultation and
with the advice of its attorney.




(ii)   Severability.  In the event that, notwithstanding the foregoing, any part
of the Restrictions shall be held to be invalid or unenforceable, the remaining
parts thereof shall nevertheless continue to be valid and enforceable as though
the invalid or unenforceable parts had not been included herein.




(iii)   Time Period.  In the event that a Court of competent jurisdiction shall
determine by final judgment that the scope or time period of any of the
Restrictions is too broad to be capable of enforcement, such Court is authorized
to modify such covenants and to enforce them to the full scope and extent and
for the full time period that the Court deems just and equitable.  




5.   Covenants of Seller.  Seller promises, covenants and agrees as follows:




a. Seller shall use its reasonable best efforts to transition as much of
Confidential Information as possible to Buyer, including Seller’s customers,
clients, business relations and goodwill.




b. Seller shall provide to Buyer, on or about the Closing Date, all of its
billing records, any other records relating to customer accounts, and any other
records required by Buyer.




c. From and after the date of this Agreement until the Closing Date, Seller
shall (i) conduct its business only in the same manner as heretofore and shall
not conduct any going-out-of-business, clearance or similar promotions; (ii) use
its best efforts to preserve its business, properties and assets, and any
existing relationships with customers, suppliers and others having dealings with
Seller (iii) maintain the usual, regular and ordinary course of business,
consistent with Seller’s historical practices, and shall not make any
extraordinary purchase of equipment; (iv) maintain all Assets used in connection
with the Seller’s business in customary repair, order and condition, reasonable
use and wear and tear excepted; (v) maintain in force adequate fire and
liability insurance on all Assets to be sold pursuant to this Agreement and with
respect to the conduct of the Seller’s business (vi) maintain the books,
accounts and records relating to the Seller’s





--------------------------------------------------------------------------------

business in the usual, regular and ordinary  manner; and (vii) not make any
capital expenditures or enter into any long-term purchase contract for goods or
contract for services extending beyond the Closing Date without prior written
consent of Buyer.




6.   Seller’s Representations and Warranties.  To the best knowledge of Seller,
Seller makes the following representations and warranties and agrees the same
shall be true and correct as of the Closing and for a period of not less than
one (1) year thereafter, where applicable:




a.  Seller is a Corporation duly organized, validly existing an in good standing
under the laws of the State of Kansas.  Seller has full corporate power and
authority to execute and deliver this Agreement, to perform or cause to be
performed its obligations hereunder and to consummate or cause to be consummated
the transactions contemplated hereby.




b. The execution of this Agreement and the consummation of the transaction
contemplated herein does not conflict with or violate any provisions of or
create a breach of any agreement to which Seller is a party.




c. Seller has, and will deliver to Buyer at Closing, good and marketable title
to all Assets to be transferred pursuant to this Agreement, free and clear of
and from any claims, liens, encumbrances, security interest or liabilities.




d. Seller has delivered to Buyer an unaudited Balance Sheet of the business of
Seller for which the Assets are primarily used as of [~date~] (“Balance Sheet”)
and audited financial statements of the business of Seller for which the Assets
are primarily used as of [~date~], including the notes thereto (“Audited
Financial Statements”) (the Balance Sheet and the Audited Financial Statements
are sometimes referred to collectively as the “Business Financial Statements”).
 The Balance Sheet and the Audited Financial Statements fairly present the
financial condition of the Business as of [~date~] and have been prepared in
accordance with GAAP throughout the periods involved (except as disclosed in the
notes thereto.)  The provisions for personal property taxes in the Audited
Financial Statements were sufficient to provide for all such personal property
taxes that, as of the dates of the Balance Sheet included therein, were due and
unpaid and for an appropriate accrual for other unpaid personal property taxes
as of such times.  Seller or one or more of its subsidiaries has paid personal
property taxes, if any, when due and payable.




e.  Except as may be expressly contemplated in this Agreement, there has not
been any material adverse change in the Assets, taken as a whole, or in the
business of Seller and such business of Seller has been conducted only in the
ordinary course.




f.  Seller paid or adequately provided for any and all taxes, licenses, or other
charges levied, assessed, imposed or accrued upon any of the property of the
Seller or in connection with the Seller’s business as of the date of this
Agreement (including, without limitation, personal property tax, sales and use
tax and any income taxes).





--------------------------------------------------------------------------------




g.  There is no claim, action, suit, proceeding or investigation pending or, to
the Knowledge of Seller, threatened, against or involving Seller or one or more
of its subsidiaries which questions the validity of this Agreement or seeks to
prohibit or enjoin or otherwise challenge the transactions contemplated, and, to
the Knowledge of Seller, there is no basis for any such claim, action, suit,
proceeding or governmental investigation.




h.  All Assets being sold herein by Seller are and will be adequately insured
against fire or other casualty up to the Closing Date and valid policies
therefore are and will be outstanding and duly in force and the premiums thereon
will be paid until the Closing Date.




i.  Prior to the Closing, Seller shall deliver to Buyer true and correct copies
of all equipment warranties, which are in the possession of Seller, of
manufacturers and/or vendors affecting improvements and equipment or affecting
any of the Assets being sold hereunder and/or used in connection with the
Seller’s business.




j.  In the event any material adverse changes occur prior to the Closing Date as
to any information, documents, schedules or exhibits contained or referred to in
this Agreement, Seller will immediately disclose the same to Buyer when first
known to Seller.




k.  All of the Assets to be sold or the use thereof to be transferred to Buyer
is now, and at the Closing will be, in good operating condition, in a good
condition of maintenance and repair and in at least as good a condition as on
the date hereof, and between the date hereof and the Closing Date, Seller will
maintain such tangible properties and assets in accordance with good maintenance
practice.




l.  No representation, warranty or statement of Seller omits or will omit to
state any material facts necessary to make each such representation, warranty or
statement in this Agreement accurate in all material respects.




7. Buyer’s Representations and Warranties.  Buyer represents and warrants as
follows:




a.  Buyer is a limited liability company duly organized, validly existing, and
in good standing under the laws of the State of Kansas.




b.  The execution of this Agreement and the consummation of the transaction
contemplated herein does not conflict with or violate any provisions of the
Articles of Organization or Operating Agreement of the Buyer, or any other
agreement to which Buyer is a party.




c.  No representation, warranty or statement of Buyer omits or will omit to
state any material facts necessary to make each such representation, warranty or
statement in this Agreement accurate in all material respects.





--------------------------------------------------------------------------------




8. Conditions Precedent.  The obligations of the Buyer under this Agreement are
subject to the following conditions, any of which the Buyer may waive:




a.  There shall not have been from the date hereof to the Closing any damage,
destruction or loss, of or to the Assets, which is not covered by insurance.




b.  All covenants herein made by Seller which are to be performed at or prior to
the Closing hereunder shall have been duly performed.




c.  All proceedings taken or to be taken in connection with the transactions
contemplated by this Agreement shall be consummated at or prior to the Closing
Date, and all documents, schedules, exhibits and certificates shall be
satisfactory in form and substance to Buyer.  Buyer shall have received copies
of all documents which it has requested in connection with said transaction.




d.  There shall not have been any material breach of the representations or
warranties of Seller contained in this Agreement, and such representations and
warranties shall continue to be true on the Closing Date.




9. Closing. The consummation of the transaction described in this Agreement (the
“Closing”) shall take place on or before April 24, 2009, (the “Closing Date”),
at the principal business office of Buyer or Buyer’s attorney or other designee,
or on such other date and location as shall be mutually agreeable to Buyer and
Seller.  At the Closing, Seller shall evidence the transfer of title of the
Assets by executing the Bill of Sale, and Buyer shall deliver the Purchase Price
as provided above.




10. Closing Documents and Deliveries.




a.

Seller’s Deliverables.




                                   (i)  A the Closing, the Seller shall deliver
to, or cause to be delivered to, Buyer the Bill of Sale, attached as Exhibit C,
and such other instruments or transfer documents as Buyer shall reasonably deem
necessary or appropriate for the sale and delivery of Assets.




                                    (ii)  On or before the 3 nd day immediately
following the Closing, Seller shall send to the Buyer a draft of Internal
Revenue Services Form 8594 containing the Seller’s proposed allocation, under
Code Section 1060, of the Purchase Price (including cash paid and liabilities
assumed) among the properties and rights sold under this Agreement.  Buyer will
notify Seller within three (3) days after receipt of such Form 8594 whether it
agrees with such proposed allocation.  If it disagrees, the parties will make a
good faith attempt to reach agreement.





--------------------------------------------------------------------------------

                                      (iii)  Seller shall execute all legal
documents necessary to convey clear title to Buyer of the Assets transferred,
and shall take such other actions as Buyer may reasonably require for Buyer to
more fully and effectively take title to or assume the Assets described herein.




b.  Buyer’s Deliveries.  At the Closing, the Buyer shall deliver to, or cause to
be delivered to Seller the balance of the Purchase Price.




11. Transition Assistance.  As additional consideration for the Purchase Price,
Seller shall provide Buyer with administrative, training and similar services
for a transitional period not to exceed forty (40) hours per week for a period
of (15) days immediately following the Closing hereof.  In the event Buyer needs
additional administrative, training or similar support following the 15 day
period described above, Buyer may engage Seller for such services under terms
and conditions mutually agreeable to each of the parties in a separate
agreement.




12.   Default.  In the event Seller fails to comply with all of the terms and
conditions of this Agreement or otherwise fails to deliver any one or more of
its deliverables hereunder on or before the Closing hereof, Buyer may, at its
election terminate this Agreement on or prior to the Closing Date.  In the event
of such termination by Buyer, Buyer shall retain the Ernest Deposit and have no
obligation to deliver any portion of the balance of the Purchase Price to
Seller.




13. Indemnification.  The Seller shall indemnify and hold harmless the Buyer
against and in respect of:




a.  all liabilities and obligations of, or claims against, the Buyer arising by
reason of Seller’s ownership or control of the Assets prior to the Closing Date.




b.  any damage or deficiency resulting from any misrepresentations or breach of
a representation or warranty by Seller under this Agreement.




c.  all suits, proceedings, demands, assessments, judgments, costs and expenses,
including reasonable attorney’s fees, which may be imposed upon or incurred by
or asserted against the Buyer incident to or arising out of any action, activity
or operations of Seller’s business prior to and including the Closing Date.




d.  any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including without limitation, reasonable attorney
fees, incident to any of the forgoing provisions of this paragraph; provided,
however, that Buyer shall give Seller notice in writing as soon as practicable
of any such action, suit, proceeding, claim, demand or assessment against Buyer,
and Seller shall have the option, at it sown cost and expense, through counsel
designated by it, to defend any such action or claim.  Buyer shall have the
right (but not the duty) to retain its own counsel and participate in the
defense of any action or settlement of any such claim undertaken by Seller.





--------------------------------------------------------------------------------




e.  Promptly upon receipt of Buyer of a notice of a claim by a third party which
may give rise to a claim for indemnification, Buyer shall give written notice
thereof to Seller.  If Seller gives to Buyer an agreement in writing, in form
satisfactory to Buyer’s counsel, to defend such claim, Seller may, at their sole
expense, undertake the defense against such claim and may contest or settle such
claim on such terms, at such time and in such manner as Seller is its sole
discretion shall elect and Buyer shall execute such documents and take such
steps as may be reasonable necessary in the opinion of counsel for Seller to
enable Seller to conduct the defense of such claims.  In any and all events,
each of the parties hereto shall have such access to the records and files of
the other party hereto relating to any such claim as may be reasonably necessary
to effectively defend or participate in the defense thereof.




14. Agreement Fully Read and Understood.  This Agreement has been carefully read
by all parties, and the contents are known and understood by all parties.  The
recitals stated above are incorporated herein by reference.  The parties have
each taken the opportunity and waived or received independent legal advice from
the attorneys of their choice with respect to the preparation, review and
advisability of executing this Agreement.  Prior to execution of this Agreement
by each party, acknowledges that they have executed this Agreement after
independent investigation and without fraud, duress, or undue influence.




15. Brokers.  Sellers and Buyer represent to and agree with each other that no
broker or finder, other than _ RJ Kool on behalf of Seller, has been involved in
any manner in the negotiation or consummation of the transactions contemplated.
 Seller agrees to indemnify and save Buyer harmless from and against any and all
claims, liabilities or obligations with respect to brokerage or finders’ fees or
commissions in connection with the transactions contemplated by this Agreement
asserted by any person on the basis of any statement or representation made or
alleged to have been made by Seller.




16. Payment of Legal Fees.  Buyer and Seller shall each pay their own
professional or other third-party fees incurred in the preparation, revision or
modification of this Agreement.  The parties agree that the cost of the
preparation of this document will be paid out of the funds before they are
distributed to the Seller.




17. Risk of Loss.  The risk of any loss, damage, impairment, confiscation or
condemnation of the Assets or any part of any thereof shall be upon Seller at
all times prior to the Closing Date.  In any such event, the proceeds of, or any
claim for any loss payable under, any Seller insurance policy, judgment or award
shall be payable to Seller, which may repair, replace or restore nay such Asset
as soon as possible after its loss, impairment, confiscation or condemnation or,
if insurance proceeds are insufficient to repair, replace or restore the
property, pay such proceeds to Buyer, provided that in the event of substantial
damage to a material part of the Assets, either party may terminate this
Agreement with no penalty or liability to the other.  In such event of
termination, Buyer shall retain the Earnest Deposit.








--------------------------------------------------------------------------------

18. Miscellaneous.




a.   Casualty prior to Closing.  If prior to Closing Date any of the Assets
shall be damaged by fire or any other casualty, the Buyer shall have the option
(i) of terminating this Agreement without liability, or (ii) to waive diminution
in value and close under this Agreement, buying the Assets “as is,” in which
event the Buyer shall be entitled to receive the proceeds of any insurance paid
to Seller by reason of such loss or damage.




b.   Bulk Sale Law.  Buyer hereby waives compliance by Seller with the
provisions of the Bulk Sales Law of any state and Seller agrees to indemnify
Buyer against and hold Buyer harmless from any and all claims, demands,
liabilities and obligations arising out of the failure or alleged failure of the
Seller to comply with any such law in respect of such sales transfers.  Buyer
and Seller shall jointly execute a letter to creditors of Sellers advising them
of the sale.




c. Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Missouri.




d.  Effect of Agreement.  This Agreement sets forth the entire understanding of
the parties.  It shall not be changed or terminated orally.  All the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
and be enforceable by the successors and assigns of the parties.




e.   Severability.  If any provisions of this Agreement shall for any reason be
held invalid, then the invalidity of such specific provision shall not be held
to invalidate any other provisions of this Agreement which shall, therefore,
remain in full force and effect.




f.   Notices.  Any notice or other communications required or permitted
hereunder shall be sufficiently given if sent by hand delivery, facsimile
transmission, over night mail or registered or certified mail, postage prepaid,
with return receipt requested, addressed as follows:




To Buyer as follows:

City Laundry Services, LLC

2000 Mallory Lane, Suite 130-301

Franklin, TN 37067

Attn: Kinta Dixon

(Fax) (919) 596-3725

(e-mail) kxdixon@citycapcorp.com




With Copy to:

Kinta Dixon

_______________________

_______________________

_______________________

(Fax) ___________________

(e-mail) ___________________








--------------------------------------------------------------------------------

To Seller as follows:

Mike Borchardt

14193 W. 128th St.

Olathe, KS  66062

(Fax) ____________________

(e-mail) michelborchardt@yahoo.com




Any such notice shall be deemed receive dif by hand delivery, facsimile
transmission or overnight mail upon receipt and delivery of electronic or
written confirmation or if by registered or certified mail, two (2) days
following proper posting with the U.S. Postal Service.  Either party may change
their address for purposes of giving notice upon written notice to the other
party.




g.   Counterparts.  This Agreement may be executed in counterparts and all such
executed counterparts shall be deemed to constitute a single Agreement.




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first above written.




BUYER




City Laundry Services LLC

a Missouri LLC




By: /s/ Kinta L. Dixon

Name/Title: Kinta L. Dixon/Manager




SELLER




Hebron Consulting, Inc.

a Kansas Corporation




By: /s/ Michel Borchardt

Name/Title: Michel Borchardt/Owner












































--------------------------------------------------------------------------------




Addendum 1a




Express Cleaners sale to City Laundry Services




Bill of Sale Addendum 1a

(see full Asset & Equipment list for item details)







ITEM

Estimated Value

Cissell Util Iron board

 $             1,000

Speed Queen Waher 25lb

 $             3,500

89 Gal Water Heater-Whirlpool

 $             8,000

5hp a/c

 $               500

Spotting board

 $               500

Unipress pant press

 $             1,750

2- unipress silk press

 $             5,750

2- unipress Susie Blowe Steamer

 $             2,400

Rema vacuum pump

 $               750

Cissell 3 arm puff

 $               750

Hot Head Press

 $             2,500

Swamp Cooler

 $               700

Soap dispenser

 $               300

Customer Slick rails

 $             6,000

bag rack

 $                 75

Refrig

 $               300

Microwave

 $                 25

Water Station

 $                 50

Fan

 $                 50

Systems-water/steam/elec/plumbing

 $           40,000

Furniture

 $               500

Signage

 $             6,000

counters

 $             2,000

Computers

 $             3,000

Misc.

 $             1,500

 

 

Total

 $           87,900





--------------------------------------------------------------------------------

Bill of Sale




FOR VALUE RECEIVED, Hebron Consulting, Inc., a Kansa corporation (“Seller”),
hereby sells, assigns, transfers, conveys and delivers unto City Laundry
Services, LLC, a Kansas limited liability company (“Buyer”), its successors and
assigns, pursuant to the terms and provisions of, and with all representations
and warranties of Seller contained in, that certain Asset Purchase Agreement
dated of even date herewith, between Seller, Buyer and others (the “purchase
Agreement”), all right, title and interest in and to the following assets:




(a)

All raw material, work-in-process and finished goods as agreed.

(b)

The prepaid expenses, security deposits and prepayments and deposits from
customers made as of the date of this Agreement for goods or services to be
delivered or performed by Buyer after the date hereof, as listed in the
settlement Statement.

(c)

The computers, furniture, fixtures, equipment and supplies listed in the
attached Addendum 1a.

(d)

All customer, supplier and other business and financial records related solely
to the Acquired Business, including, without limitation, customer lists and
schedules of event;

(e)

The signage, marketing material and brochures listed in the attached Addendum
1a.

(f)

All rights under warranties from suppliers;

(g)

The telephone and facsimile numbers attached to the business.

(h)

The trade names, domain names, symbols, logos and website listed in the attached
to the business and all goodwill associated with such trade names, domain names,
symbols, logos and website.




TO HAVE AND TO HOLD the Assets unto Buyer, its successors and assigns, FOREVER.




Seller will warrant and defend the Assets against any and all persons who shall
claim any interest in any of the Assets, subject to the terms and provisions of
the Purchase Agreement.




IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly executed as
of this 24th day of April, 2009.




By: Hebron Consulting/Michael Borchardt

Signature:/s/ Michael Borchardt






